                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     OPTRONIC TECHNOLOGIES, INC,                        Case No.16-cv-06370-EJD (VKD)
                                                        Plaintiff,
                                   9
                                                                                            INTERIM ORDER RE JOINT
                                                 v.                                         DISCOVERY LETTER BRIEF RE
                                  10
                                                                                            SUBJECT MATTER WAIVER OF
                                  11     NINGBO SUNNY ELECTRONIC CO.,                       PRIVILEGE RE FTC INQUIRY
                                         LTD., et al.,
                                  12                                                        Re: Dkt. No. 173
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          The parties disagree whether there has been a subject matter waiver of the attorney-client

                                  15   privilege with respect to an FTC inquiry regarding the acquisition of defendant Meade Instruments

                                  16   Corp. (“Meade”). Pursuant to this Court’s order (Dkt. No. 178), defendants submitted for an in

                                  17   camera review unredacted copies of five emails identified by plaintiffs at footnote 5 of the parties’

                                  18   joint discovery letter, i.e., SMRH-0001063, 0001065, 0001090, 0001094 and 0001098. The Court

                                  19   has reviewed those documents and, as discussed at the October 23, 2018 hearing, will not require

                                  20   those emails to be produced in unredacted form.

                                  21          Nevertheless, to resolve the dispute over the remaining documents at issue, the Court has

                                  22   agreed to undertake a further review of documents. To that end, at the October 23, 2018 hearing,

                                  23   plaintiffs submitted to this Court a copy of the documents identified in the chart on pages 2-4 of

                                  24   the parties’ joint discovery letter brief. As further discussed, by November 6, 2018 defendants

                                  25   shall lodge with this Court for an in camera review, documents relating or pertaining to the FTC’s

                                  26   inquiry and the response to that inquiry, that have not been produced or identified on defendants’

                                  27   privilege log. Defendants’ document submission shall cover the time period from the date

                                  28   Sheppard, Mullin, Richter & Hampton LLP (“Sheppard Mullin”) commenced its representation of
                                   1   Ningbo Sunny Electronic Co., Ltd. and/or Sunny Optics, Inc. with respect to the Meade

                                   2   acquisition through the date the acquisition was completed.1

                                   3          IT IS SO ORDERED.

                                   4   Dated: October 23, 2018

                                   5

                                   6
                                                                                                  VIRGINIA K. DEMARCHI
                                   7                                                              United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                       1
                                        Records presented in a prior discovery dispute suggested that Sheppard Mullin’s representation
                                       began in June 2013 and ended several months later. See Dkt. No. 135 at 5, 6.
                                                                                       2
